DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This is in response to the Application filed on January 16, 2019 in which claims 1-20 are presented for examination.

Status of Claims
Claims 1-20 are pending in which claims 1, 11, and 13 are presented in independent form.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation "the at least one anchor to the at least one dock" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  The examiner recommends claiming the features positively, as “at least one anchor to at least one dock”.  The examiner will examine the claim as if the features are new structures not previously presented by the claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ost et al. (USPN 5,718,000) (hereinafter “Ost”).
	Regarding Claim 1, Ost discloses of a tactical garment assembly (100), comprising: 
	a base garment (10) with a front face (15), an opposed back face (20), a first side (right side), and a second side (left side), the base garment further comprising:
	at least one appendage (via 50-51); and a yoke (upper portion of 20) extending between the front face and the opposed back face, the yoke
	comprises a upper yoke layer (via 23) and a lower yoke layer (via 45), wherein the lower yoke layer comprises a vent (via 45) configured to permit airflow therethrough (via mesh, Col. 5, lines 2-3); and
	at least one extension garment (via 100) removably coupled (via 190 & 90) to the base garment (10), (Figures 1-3, Col. 4, lines 56-67, Col. 5, lines 1-46).

	Regarding Claims 2-10, Ost discloses the invention as claimed above.  Further Ost discloses:
	(claim 2), further comprising:
	at least one dock (via 90) positioned on the base garment between the yoke and the at least one appendage (see Figure 1); and
	at least one anchor (via 190) disposed on the extension garment (100), wherein the anchor is configured to be removably coupled to the at least one dock (Col. 5, lines 16-46);
	(claim 3), further comprising a first placket lock half (via 90) disposed about at least a portion of the at least one appendage (via 50-51), see Figure 1;
	(claim 4), wherein the at least one extension garment (100) comprises a second placket lock half (via 190) disposed on a proximate end of the extension garment (see Figure 3) and configured to be removably coupled to the first placket lock half (Col. 5, lines 1-46), wherein the at least one extension garment (100) is configured to be removably attached to the base garment (10) via coupling of the first placket lock half (via 90) to the second placket lock half (via 190), (Col. 5, lines 1-46);
	(claim 5), wherein removably coupling the extension garment (100) to the base garment (10) adjusts the vent (via 45) from a vented configuration to a closed configuration (see Figure 1 vs. Figure 3);
	(claim 6), wherein the first placket lock half (via 90) and the second placket lock half (via 190) comprise a zipper, a set of snaps, a button and receiving aperture, a set of magnets, a clasp, a hook and loop fastener, or a grommet, (Col. 5, lines 1-46);
	(claim 7), wherein removably coupling the first placket lock half (via 90) to the second placket lock half (via 190) and the at least one anchor (via 60) to the at least one dock (via 60 @ 25) couples the extension garment (100) to the base garment (10);
	(claim 8), wherein the base garment (10) comprises a body composed of a first material, wherein the upper yoke layer composed of the first material (Col. 6, lines 47-51, e.g. nylon, light canvas, cotton) and the lower yoke layer composed of a second material (via 45, via mesh, Col. 5, lines 2-3);
	(claim 9), wherein the base garment (10) is a short-sleeve shirt (see Figure 1) and wherein the at least one extension garment (100) is a long-sleeve (via 125) having a sleeve length greater than the at least one appendage (via 50-51), see Figure 3 (note that 100 covers 10, i.e. the sleeve of 100 is then longer);
	(claim 10), wherein the at least one appendage (via 50-51) comprises: a first appendage (via 50) coupled to the first side (right side) of the base garment (see Figure 2); and a second appendage (via 51) coupled to a second side (left side) of the base garment (see Figure 2), wherein the at least one extension garment (100) comprises: a first extension garment (via 125) removably coupled (via 190 & 90) to the first appendage (via 50); and a second extension garment (via 126) removably coupled to (via 190 & 90) the second appendage (via 51).

	Regarding Claim 11, Ost discloses of a tactical garment assembly (100), comprising: 
	a base garment (10, see Figure 1) with a front face (15), an opposed back face (20), a first side (right side), and a second side (left side), the base garment comprising: 
	at least one first appendage (50) disposed on the first side (right side, Figure 2); 
	a second appendage (51) disposed on the second side (left side, Figure 2); 
	a yoke (23) disposed between (via portions thereof) the front face and the opposed back face (via 15 & 20); 
	a vent (45) disposed adjacent to the yoke (23), wherein the yoke covers at least a portion of the vent (see Figure 2 vs. Figure 1, Col. 5, lines 3-5); 
	at least one male anchoring portion (via 90) positioned between the yoke and at least one of the first appendage and the second appendage (see Figures 1 & 2); and 
	a first placket lock half (via 60) disposed at least partially about the first appendage (50), see Figure 2; 
and a first extension garment (100) comprising: 
	a second placket lock half (via 25, when joined with 10); and 
	a female anchoring portion (via 190) configured to receive the male anchoring portion (via 90) (Col. 5, lines 16-19, 44-46), 	
	wherein the at least one extension garment (100) removably attached to the base garment (10) via coupling the at least one male anchoring portion to the female anchoring portion (via 90 & 190, (Col. 5, lines 44-46)) and the first placket lock half to the second placket lock half (via 60, 25), wherein removably attaching the extension garment (100) to the base garment (10) adjusts the vent from a venting position to an enclosed position (see Figure 1 vs. Figure 3), (Figures 1-3, Col. 4, lines 56-67, Col. 5, lines 1-46).

	Regarding Claim 12, Ost discloses the invention as claimed above.  Further Ost discloses wherein the vent (45) comprises one of a mesh material (via 45) and a plurality of apertures (via 45 & 25-26) disposed through the base garment (10, see Figure 1).

	Regarding Claim 13, Ost discloses tactical garment assembly (100 & 10), comprising: 
	a base garment (10, see Figure 1) comprising: 
	a front panel (15); 
	a back panel (lower portion of 20); 
	a first side (right side seam, see Figure 1) disposed between the front panel and the back panel (see Figure 1); 
	a second side (left side seam) disposed between the front panel and the back panel; 
	at least one appendage (via 50 & 51) disposed on the first side and the second side, see Figure 2; 
	a yoke (upper portion of 20) extending between the front panel and the back panel, the yoke comprising a vent (45); 
	a female anchor (via one 90) disposed on the yoke (upper portion of 20); and 
	a first placket lock half (via 60) disposed on the at least one appendage (50); and 
	at least one extension garment (100) comprising: 
	a second placket lock half (via 60 @ 25, when joined with 10, (Col. 5, lines 16-19, 44-46)) removably attached to the first placket lock half (60); and 
	a male anchor (via 190) removably attached to the female anchor (via 90), 
	wherein the extension garment (100) selectively alters a position of the yoke (upper portion of 20) between a venting position (via 45 exposed, see Figure 1) and an enclosed position (see Figure 3 wherein 45 is covered by 100), (Figures 1-3, Col. 4, lines 56-67, Col. 5, lines 1-46).

	Regarding Claims 14-20, Ost discloses the invention as claimed above. Further Ost discloses:
	(claim 14), wherein the vent (via 45) is disposed proximate to the at least one appendage (via 50 & 51), see Figures 1-2;
	(claim 15), wherein at least a portion of the yoke (via 23) covers the vent (via 45, see Figure 2;
	(claim 16), wherein the vent (via 45) comprises one of a mesh material (via 45) and a plurality of apertures (via 45 & 25-26) disposed through the base garment (10), Col. 5, lines 2-4, see Figure 1;
	(claim 17), wherein the first placket lock half and the second placket lock half (via 60) collectively comprise at least one of a zipper, a snap, a button, a magnet, a clasp, a hook and loop fastener, or a grommet, (Col. 5, lines 9-11);
	(claim 18), wherein the front panel and the back panel are constructed from a first material (Col. 6, lines 47-51, e.g. nylon, light canvas, cotton); wherein the yoke is constructed from a second material different from the first material (nylon, light canvas, cotton with water resistant/repellant material, Col. 6, lines 52-53), and wherein the vent is constructed from a third material (via 45, mesh) different from the first material and the second material;
	(claim 19), wherein the at least one appendage (via 50 & 51) comprises a short sleeve fixedly coupled to the base garment (10) (see Figure 2) and wherein the at least one extension garment (100) comprises a long sleeve (via 125, see Figure 3);
	(claim 20), wherein the yoke (upper portion of 20) comprises an upper yoke layer (via 23) and a lower yoke layer (45) disposed below the upper yoke layer, and wherein the lower yoke layer comprises the vent (via 45), see Figure 1, (Figures 1-3, Col. 4, lines 56-67, Col. 5, lines 1-46).	

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIEANNA SZAFRAN whose telephone number is (571)270-7627. The examiner can normally be reached Monday-Friday, 9-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa Tompkins can be reached on 571-272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIEANNA SZAFRAN/Examiner, Art Unit 3732                                                                                                                                                                                                        
/ALISSA J TOMPKINS/Supervisory Patent Examiner, Art Unit 3732